DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 17, 2022 has been entered. Claims 1-12 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 21, 2022. 
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
The applicant argues that the rejection of claim 1 under 35 USC 103 by Yuuki in view of Calverley and Masuzawa is improper because the combination fails to teach all the limitations of the claim. In particular, the applicant argues that Yuuki fails to teach “the controller controls an energization phase of the phases of the armature winding to cause a state of magnetic saturation of the q-axis-side portion of the field element core to be variable”. 
Yuuki teaches a motor with a variable flux magnet located on the q-axis (see Fig. 3, 53). The motor of Yuuki achieves this variable flux through an inverter (“A motor drive system comprising: an inverter that drives a motor, the motor having a first permanent magnet, and a plurality of second permanent magnets, wherein the plurality of the second permanent magnets each have a different saturation level and a flux density of each of the plurality of second permanent magnet varies based on a magnetizing current generated from the inverter”, claim 3). 
The signal of the inverter is further controlled by three different voltage commands based on three different phases of the current driving the motor (i.e. the winding current) (see excerpt below from col. 9, 6-29).
  
    PNG
    media_image1.png
    629
    574
    media_image1.png
    Greyscale

	Since the variable flux of the magnet is controlled by energizing different phases of the windings and this magnet is located on the q-axis, the saturation of the core on the q-axis is also controlled in the same manner because the core saturation depends on the flux of the nearby magnet (“In this variable magnetic flux-type rotary electric machine, the stator and the rotor being arranged relative to the at least one permanent magnet to set an operating characteristic of d(Kt(I))/dI≥0 in a range of at or below magnetic saturation of a core material of at least one of the stator and the rotor, where KT represents a torque constant, and I represents an applied current, and a function of the torque constant KT with respect to the applied current I is represented by KT=Kt(I) for a given torque Tr acting on the rotor that is represented by Tr=KT×I”, see Oguchi et al. (US 20190097509 A1), [0003]). 
	The applicant’s argument is unpersuasive because Yuuki does teach this limitation of the claimed invention. However, the rejection has been overcome because of the amendment to claim 1 requiring each magnet to have a pair of first acting surfaces and a second acting surface as described in the claim. A new rejection has been made in light of this amendment as described below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (WO 2015097767 A1, hereinafter “Hino”) in view of Yuuki.
Regarding claim 1, Hino teaches a rotating electrical machine system (“The present invention relates to the structure of a rotating electric machine using a permanent magnet”, page 1, 10-11) comprising: 

    PNG
    media_image2.png
    550
    516
    media_image2.png
    Greyscale

a rotating electrical machine that includes a field element (Fig. 3, 250) that has a magnet portion (Fig. 2, 254 and 255) that includes a plurality of magnetic poles of which polarities alternate in a circumferential direction (“The direction of magnetization of the permanent magnet is shown by the dotted line arrow in FIG. 1, and the permanent magnets 254a and 254b are magnetized toward the outer peripheral side to form an N pole, and the directions of magnetization of 255a and 255b are on the inner peripheral side. It is suitable for and constitutes the S pole”, page 4, 140-144), and 
an armature (Fig. 3, 230) that has a multiple-phase armature winding (“The winding of this stator is three-phase”, page 4, 134-135), in which either of the field element and the armature is a rotor (Fig. 3, 250 is rotor); and 
wherein the field element includes a field element core (Fig. 3, 252) to which magnets that configure the magnet portion are fixed, 

    PNG
    media_image3.png
    524
    519
    media_image3.png
    Greyscale

each magnet comprises: a pair of first acting surfaces that oppose each other and through which a magnetic flux flows in or flows out (Fig. 1, curved parts of 254 and 255 where the arrows point out), and 
a second acting surface (Fig. 1, 257) that serves as an inflow surface or an outflow surface for magnetic flux in a q-axis-side end portion (the dotted lines of Fig. 1 are the q-axis); and 
between an acting surface on the armature side of the pair of first acting surfaces and the second acting surface, a magnet magnetic path that extends from one acting surface to the other (see Fig. 4), 

    PNG
    media_image4.png
    397
    508
    media_image4.png
    Greyscale

the field element core has a q-axis-side portion that is adjacent in the circumferential direction to the second acting surface of the magnet (Fig. 1, space between 254b and 255a).
Hino does not teach a controller that controls energization of the armature winding wherein the controller controls an energization phase of the phases of the armature winding to cause a state of magnetic saturation of the q-axis-side portion of the field element core to be variable.
Yuuki teaches an electrical machine with a controller (“PWM circuit”) that controls energization of the armature winding wherein the controller controls an energization phase of the phases of the armature winding to cause a state of magnetic saturation of the q-axis-side portion of the field element core to be variable (see Response to Arguments for more details).

    PNG
    media_image5.png
    615
    561
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine of Hino to include the variable flux control system of Yuuki.
	This would have the benefit of increasing the torque accuracy of the machine (“This system improves a flux repeatability of the variable magnet and a torque accuracy”, [abstract]).
Regarding claim 2, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 1.
Hino further teaches wherein: the magnets of the magnetic poles that are adjacent in the circumferential direction are arranged such that the second acting surfaces oppose each other with a q-axis therebetween (Fig. 1, 57 of the opposing poles has dotted line indicating the q-axis in between).
Hino does not teach in the field element core, the q-axis-side portion that is between the magnets that are adjacent in the circumferential direction and includes the q-axis serves as a variable magnetic saturation area that can be magnetically saturated by energization magnetic flux of the armature winding; and the controller produces magnetic saturation in the variable magnetic saturation area by performing energization control of the armature winding so that a rotating magnetic flux at an orientation that intersects the q-axis is generated.
Yuuki teaches in the field element core, the q-axis-side portion that is between the magnets that are adjacent in the circumferential direction and includes the q-axis (Fig. 3, 53 is a variable magnet and is located on the q-axis) serves as a variable magnetic saturation area that can be magnetically saturated by energization magnetic flux of the armature winding (this is explained in Response to Arguments); and the controller produces magnetic saturation in the variable magnetic saturation area by performing energization control of the armature winding so that a rotating magnetic flux at an orientation that intersects the q-axis is generated.
Since the variable flux of the magnet is controlled by energizing different phases of the windings and this magnet is located on the q-axis, the saturation of the core on the q-axis is also controlled in the same manner because the core saturation depends on the flux of the nearby magnet (“In this variable magnetic flux-type rotary electric machine, the stator and the rotor being arranged relative to the at least one permanent magnet to set an operating characteristic of d(Kt(I))/dI≥0 in a range of at or below magnetic saturation of a core material of at least one of the stator and the rotor, where KT represents a torque constant, and I represents an applied current, and a function of the torque constant KT with respect to the applied current I is represented by KT=Kt(I) for a given torque Tr acting on the rotor that is represented by Tr=KT×I”, see Oguchi et al. (US 20190097509 A1), [0003]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine of Hino to include the variable flux control system of Yuuki.
	This would have the benefit of increasing the torque accuracy of the machine (“This system improves a flux repeatability of the variable magnet and a torque accuracy”, [abstract]).
Regarding claim 4, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 2. Hino further teaches wherein: the q-axis-side end surface of the magnet is configured by a first portion that is on the armature side (Fig. 1, radially outer side of 254a) and a second portion that is closer to a counter-armature side than to the first portion (Fig. 4, radially inner side of 254a), and the first portion is configured to have a greater separation distance in the circumferential direction from the q-axis (Fig. 1, dotted line), compared to the second portion (this is apparent in Fig. 1). 
Regarding claim 8, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 1. Hino further teaches wherein: in the magnet, a magnet magnetic path thereof has a circular arc shape that protrudes towards a side opposite the armature (see arrow in modified Fig. 4 below).

    PNG
    media_image6.png
    397
    508
    media_image6.png
    Greyscale

Regarding claim 9, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 1. Hino further teaches wherein: in the magnet, portions of the magnet near the second acting surface have a magnet magnetic path orientation that is closer to the circumferential direction than portions located closer to the d-axis (Fig. 4 see magnet lines closer to q-axis have greater curvature than those closer to the d-axis).
	Regarding claim 12, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 1.
Hino further teaches wherein: the armature winding includes conductor portions (Fig. 3, 24) that are arranged at predetermined intervals in the circumferential direction in a position opposing the field element (Fig. 3, 250); and in the armature, an inter-conductor member is provided between the conductor portions in the circumferential direction, and a magnetic material or a non-magnetic material is used as the inter-conductor member, the magnetic material meeting a relation of Wt x Bs < Wm x Br where Wt is a width dimension in the circumferential direction of the inter-conductor member for a single magnetic pole, Bs is a saturation magnetic flux density of the inter- conductor member, Wm is a width dimension in the circumferential direction of the magnet portion for a single magnetic pole, and Br is a remanent flux density of the magnet portion, or an inter-conductor member is not provided between the conductor portions the in the circumferential direction (Fig. 3, there is no inter-conductor member between the 24’s). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Yuuki and Takahashi.
Regarding claim 3, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 2.
Hino does not teach wherein: a flux barrier is provided in a portion in a radial direction in the q-axis-side portion of the field winding core.
Takahashi teaches wherein: a flux barrier is provided in a portion in a radial direction in the q-axis-side portion of the field winding core (Fig. 5, 9). 

    PNG
    media_image7.png
    653
    609
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Hino in view of Yuuki to have a flux barrier as taught by Takahashi. 
This would have the benefit of altering the magnetic flux to increase motor power and high speed operation (“Such being the case, the permanent-magnet reluctance electrical rotary machine of FIG. 4 has a cavity 9 (interpolar air gap) disposed at an outer circumferential side of permanent magnets 2 arranged in a V-form, with its configuration and dimensions being numerically limited to afford high torque, thereby enabling an increased power output and speed-variable operation”, Takahashi, [0014]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Yuuki and Nakano.
	Regarding claim 5, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 2.
	Hino further teaches wherein: the magnet is a circular-arc-shaped magnet that is provided along a circle that is concentric with the field element core (Fig. 1, 254 and 255) 
Hino does not teach where the magnet is configured such that, in a magnet end portion that includes the q-axis-side end surface of the magnet, a separation distance in a radial direction from the armature is greater and a magnet thickness in the radial direction is thinner, compared to that in a portion that is closer to a d-axis side than to the magnet end portion.
Nakano teaches a permanent magnet rotor wherein the magnet is a circular-arc-shaped magnet (Fig. 15, 4) that is provided along a circle (Fig. 15, 8) that is concentric with the field element core (Fig. 15, 6), and configured such that, in a magnet end portion (longitudinal ends of magnet 4) that includes the q-axis-side end surface of the magnet (axis formed by line perpendicular to the length of the magnet), a separation distance in a radial direction from the armature is greater and a magnet thickness in the radial direction is thinner, compared to that in a portion that is closer to a d-axis side than to the magnet end portion (Fig. 15, in the center of the magnet (where d-axis is) the magnet is thicker and closer to the radially outer edge of the rotor than at the respective ends of the magnet).

    PNG
    media_image8.png
    432
    459
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Hino in view of Yuuki to substitute in the magnets taught by Nakano.
This would have the advantage of decreasing the stress of the magnet upon the outer edge of the rotor (“However, the curved surface of the permanent magnet 4 opposed to the stator is like a circular arc, and the permanent magnet 4 has the geometry satisfying the expressions (4) to (8), as described in the embodiment 1, whereby the contact area between the permanent magnet 4 and the metallic tube 8 can be increased, relaxing the stress, as shown in FIG. 15. Therefore, the metallic tube 8 is not easily bruised due to a centrifugal force. Also, the metallic tube 8 is not easily bruised in the manufacturing process. For these reasons, the metallic tube 8 has a structure that can withstand the centrifugal force even if it is made thin”, Nakano, [0069]).	 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Yuuki, Nakano, and Takahashi. 
Regarding claim 6, Hino in view of Yuuki and Nakano teaches the rotating electrical machine system according to claim 5. 
Hino does not teach wherein: a flux barrier is provided on the q-axis of the field element core, in a position that is closer to the armature side than to the variable magnetic saturation area.
Takahashi teaches a flux barrier (Fig. 5, 9) provided on the q-axis (between line perpendicular to magnet poles) of the field element core (Fig. 5, 12), in a position that is closer to the armature side than to the variable magnetic saturation area (Fig. 5, barrier 9 is right on outermost edge of rotor closest to outer armature and above flux area between the magnet poles).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Hino, Yuuki, and Nakano to include the flux barrier as taught by Takahashi. 
This would have the benefit of altering the magnetic flux to increase motor power and high speed operation (“Such being the case, the permanent-magnet reluctance electrical rotary machine of FIG. 4 has a cavity 9 (interpolar air gap) disposed at an outer circumferential side of permanent magnets 2 arranged in a V-form, with its configuration and dimensions being numerically limited to afford high torque, thereby enabling an increased power output and speed-variable operation”, Takahashi, [0014]). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Yuuki, and Takano. 
Regarding claim 7, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 2.
Hino further teaches wherein the fielding element is a rotor (Fig. 1, 250).
Hino does not teach a recessing portion provided on a peripheral surface on the armature side of the field element core, on the q-axis, in a position that is closer to the armature side than to the variable magnetic saturation area. 
Takano teaches a recessing portion (Fig. 4, 112) provided on a peripheral surface on the armature side (outer radial portion) of the field element core (Fig. 4, 110), on the q-axis (Fig. 4 axis formed by line perpendicular to magnet length), in a position that is closer to the armature side than to the variable magnetic saturation area (Fig. 4, recess is higher than saturation portion between magnets so closer to armature which surrounds rotor 110).

    PNG
    media_image9.png
    518
    433
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Hino in view of Yuuki to include a recess between the armature and magnets as taught by Tanaka. 
	This would have the advantage of reducing cogging torque and torque ripples that take away from the efficiency of the motor (“According to Embodiment 1, the outer circumferential surface of the rotor core 12 is configured such that ten circular arc-shaped curved surfaces 13 that have a radius of curvature R2 are arranged at a uniform angular pitch circumferentially. Thus, the harmonics that are present in the magnetomotive force waveform that is generated by the rotor 10 are reduced compared to Patent Literature 1, which uses a rotor that has a perfectly circular external shape, enabling the generation of cogging torque and torque ripples to be suppressed”, Tanaka, [0049]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Yuuki and Kato.
Regarding claim 10, Hino in view of Yuuki teaches the rotating electrical machine system according to claim 1. 
Hino does not teach wherein: the field element includes, as the magnets, a first magnet that is provided on a d-axis of each magnetic pole and a second magnet that is provided on a q-axis that is between the first magnets of the magnetic poles in the circumferential direction;
	in the second magnet, one of end surfaces on both sides in the circumferential direction opposing the q-axis-side end surface of the first magnet is a magnetic flux inflow surface through which the magnetic flux flows in and the other is a magnetic flux outflow surface through which the magnetic flux flows out; and 
in the field element core, a portion between the first magnet and the second magnet in the circumferential direction is the q-axis-side portion. 
	Kato teaches wherein: the field element includes, as the magnets, a first magnet that is provided on a d-axis of each magnetic pole (Fig. 6, m5) and a second magnet (Fig. 6, m6 and m7) that is provided on a q-axis that is between the first magnets of the magnetic poles in the circumferential direction (arrangement goes around circumference, so m6 is between m5 of pictured pole and m5 of neighboring pole); 
in the second magnet, one of end surfaces on both sides in the circumferential direction opposing the q-axis-side end surface of the first magnet is a magnetic flux inflow surface through which the magnetic flux flows in and the other is a magnetic flux outflow surface through which the magnetic flux flows out (Fig. 5, flux flows in left of m3 and out of right side as seen by arrow D1 since this is the direction of magnetization of m3); and 
in the field element core, a portion between the first magnet and the second magnet in the circumferential direction is the q-axis-side portion (Fig. 6, space between d and q axes).

    PNG
    media_image10.png
    788
    389
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Hino in view of Yuuki by substituting in the magnet structure taught by Kato. 
This would have the advantage of concentrating the flux from the various magnets into the d-axis which leads to a more efficient motor (“As shown in FIG. 1, when anisotropic bond magnets 1A, 1B are oriented so that directions of magnetization of magnets indicated by arrows are made symmetrical with respect to a bonding interface 100 of the anisotropic bond magnets 1A, 1B, generated magnetic fields are efficiently concentrated in a center position of the magnetic poles shown by N(S) in the drawing, and high magnetic properties can be obtained as compared with the case where one magnetic pole is constituted by a single magnet shown in FIG. 2” Masuzawa, [0065]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Yuuki, Kato, and Hirata.
Regarding claim 11, Hino in view of Yuuki and Kato teaches the rotating electrical machine system according to claim 10. 
Hino does not teach wherein: in the field element core, the q-axis-side portion protrudes closer to the armature side than to the first magnet.
	Hirata teaches a rotating electric motor wherein: in the field element core (Fig. 13, 1e), the q-axis-side portion (Fig. 13, 2T) protrudes closer to the armature side (outer edge of Fig. 13) than to the first magnet (Fig. 13, 9).
	
    PNG
    media_image11.png
    500
    485
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Hino in view of Yuuki and Kato to include the protruding q-axis-side portion as taught by Hirata.
This would have the advantage of bringing the poles closer to the driving windings of the armature which would make for a more efficient motor. 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834